BOYNTON. District Judge.
The saved property having been appraised at the sum of four *100hundred and ten thousand five hundred and ninety-three dollars and fifty cents, except rthnf| the materials and stores have been sold, for the sum of two thousand one hundred and forty dihars and sixty-nine cents, ordered that after deducting the costs and charges, the libel-lants recover on three hundred and twelve thousand one hundred and ten dollars’ worth of the saved cargo of cotton undamaged, appraised at forty-six cents per pound, ten per cent, upon the appraised value; on twenty-four thousand dollars’ worth of the said cargo damaged, appraised at thirty cents per pound, twenty per cent, upon the appraised value; on seventy-four thousand four hundred and eighty-three dollars and fifty cents’ worth of the said cargo, fished or dived up from the putrid water of the hold of ihe vessel, appraised at various rates thirty cents per pound, and upon the proceeds of the sale of the materials and stores, thirty-three and one-third per cent, of the appraised value.
[NOTE. Cited in Baker v. The Slobodna, 33 Fed. 543.]